Citation Nr: 0400302	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  00-22 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date prior to May 11, 1983 for 
the grant of a 100 percent rating for chronic obstructive 
pulmonary disease with bronchial asthma, restrictive lung 
disease, and a service-connected heart disability, to include 
arrhythmia and ventricular tachycardia.  

(The issue of whether clear and unmistakable error (CUE) 
exists in a Board of Veterans' Appeals (Board) decision dated 
August 19, 2002, which granted an effective date of May 11, 
1983, for the grant of service connection for a heart 
disability, to include arrhythmia and ventricular 
tachycardia, is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from September 1948 
to June 1949 and from August 1950 to March 1951.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision from the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for a heart disability, to include 
arrhythmia and ventricular tachycardia, from December 5, 1988 
and increased the rating for service-connected chronic 
obstructive pulmonary disease with bronchial asthma, 
restrictive lung disease, and a heart disability, to include 
arrhythmia and ventricular tachycardia, from 60 percent to 
100 percent from December 5, 1988.  The veteran perfected 
appeals of both effective dates.  

In July 2002, under newly amended VA regulations, the Board 
undertook additional development on the issue of entitlement 
to an effective date prior to December 5, 1988 for the grant 
of the 100 percent rating for chronic obstructive pulmonary 
disease with bronchial asthma, restrictive lung disease, and 
the service-connected heart disability, to include arrhythmia 
and ventricular tachycardia.  See 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002); 38 C.F.R. § 19.9(a)(2); VAOPGCPREC 1-2003.  

In August 2002, the Board granted an earlier effective date 
of May 11, 1983 for the grant of service connection for a 
heart disability, to include arrhythmia and ventricular 
tachycardia.  Although an August 2002 rating decision 
assigned an earlier effective date of May 11, 1983 for the 
grant of the 100 percent rating for chronic obstructive 
pulmonary disease with bronchial asthma, restrictive lung 
disease, and a heart disability, to include arrhythmia and 
ventricular tachycardia, the claim for an effective date 
prior to May 11, 1983 remains before the Board.  The veteran 
is presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit was awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  


REMAND

During the Board's development from July 2002 to August 2003, 
the veteran and his representative filed additional private 
medical records and lay statements, and the Board issued 
notice letters and obtained the veteran's Social Security 
Disability records.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) invalidated the Board's authority to 
consider additional evidence without the RO's initial 
consideration of the evidence or the veteran's waiver of RO 
consideration as contrary to 38 U.S.C.A. § 7104(a).  See 
Disabled American Veterans(DAV), et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. May 1, 2003).  The 
veteran has not filed a waiver; therefore, the only available 
course is to remand the case for the RO's initial 
consideration of the additional evidence and readjudication 
of the earlier effective date claim.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
an effective date prior to May 11, 1983 
for the grant of the 100 percent rating 
for chronic obstructive pulmonary disease 
with bronchial asthma, restrictive lung 
disease, and a service-connected heart 
disability, to include arrhythmia and 
ventricular tachycardia, based upon the 
entire evidence of record.  All pertinent 
law, Court decisions, and regulations 
should be considered.  If the claim 
remains in denied status, the veteran and 
his representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

3.  Thereafter, if appropriate, the 
earlier effective date claim should be 
returned to the Board for further 
appellate review.   By this remand, the 
Board intimates no opinion as to any 
final outcome warranted.  No action is 
required of the veteran until he is 
notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





